       Case 4:20-mc-02719 Document 6 Filed on 01/22/21 in TXSD Page 1 of 13


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


ANTONIO CABALLERO,                                    §
                                                      §
                JUDGMENT CREDITOR &                   §
                GARNISHOR,                            §
                                                      §
VS.                                                   §
                                                      §
FUERZAS ARMADAS                                       §             CASE NO. 4:20-MC-02719
REVOLUCIONARIAS DE COLOMBIA                           §
a/k/a FARC-EP a/k/a                                   §
REVOLUTIONARY ARMED FORCES                            §
OF COLOMBIA; and THE NORTE DEL                        §
VALLE CARTEL,                                         §
                                                      §
                JUDGMENT DEBTORS.                     §
                                                      §
VS.                                                   §
                                                      §
VITOL INC.,                                           §
                                                      §
                GARNISHEE.                            §


                             NOTICE OF RELATED LITIGATION

       Pursuant to Local Rule 5.2, Judgment Creditor Antonio Caballero hereby gives notice of

related litigation involving Caballero and the Judgment Debtors, Fuerzas Armadas Revolucionarias

de Colombia a/k/a FARC a/k/a Revolutionary Armed Forces of Colombia and the Norte Del Valle

Cartel in Case No. 4:21-CV-00140; Antonio Caballero v. Fuerzas Armadas Revolucionarias de

Colombia, et al. v. Vitol Inc. In the United States District Court for the Southern District of Texas,

Houston Division, a garnishment proceeding that was removed by Garnishee Vitol Inc. from the 284th

Judicial District of Montgomery County, Texas. A copy of the Notice of Removal is attached hereto

as Exhibit 1.




                                                  1
      Case 4:20-mc-02719 Document 6 Filed on 01/22/21 in TXSD Page 2 of 13




                                           Respectfully Submitted,

                                           /s/ Hank Fasthoff
                                           Hank Fasthoff
                                           FASTHOFF LAW FIRM PLLC
                                           Texas Bar No. 24003510
                                           Federal Bar No. 22959
                                           21 Waterway Ave., Suite 300
                                           The Woodlands, Texas 77380
                                            (Tel) 713.929.9314
                                           hank@fasthofflawfirm.com


                                           /s/ Joseph Zumpano
                                           Joseph Zumpano
                                           Florida Bar Number: 0056091
                                           jzumpano@zplaw.com
                                           (Admitted Pro Hac Vice)
                                           Leon Patricios
                                           Florida Bar Number: 0012777
                                           lpatricios@zplaw.com
                                           (Admitted Pro Hac Vice)
                                           ZUMPANO PATRICIOS, P.A.
                                           312 Minorca Avenue
                                           Coral Gables, FL 33134
                                           Telephone: (305) 444-5565

                                           Attorneys for Judgment Creditor
                                           Antonio Caballero

                                CERTIFICATE OF SERVICE

        I hereby certify that on January 22, 2021 the above document was served on all counsel and
parties of record pursuant to the FEDERAL RULES OF CIVIL PROCEDURE via the ECF filing system.

                                                    /s/ Hank Fasthoff
                                                    Hank Fasthoff




                                                2
Case 4:20-mc-02719 Document 6 Filed on 01/22/21 in TXSD Page 3 of 13




              EXHIBIT 1
      Case
      Case 4:20-mc-02719
           4:21-cv-00140 Document
                         Document 16 Filed
                                     Filed on
                                           on 01/15/21
                                              01/22/21 in
                                                        in TXSD
                                                           TXSD Page
                                                                Page 14 of
                                                                        of 10
                                                                           13




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION
 ANTONIO CABALLERO,                            §
                                               §
           Judgment Creditor & Garnishor,
                                               §
                                               §
 v.                                            §
                                                       CIVIL ACTION NO. ___________
                                               §
 FUERZAS ARMADAS                               §
 REVOLUCIONARIAS DE COLOMBIA                   §
 a/k/a FARC-EP a/k/a                           §
 REVOLUTIONARY ARMED FORCES                    §
 OF COLOMBIA; and THE NORTE                    §
 DEL VALLE CARTEL,                             §
                                               §
        Judgment Debtors,                      §
                                               §
 v.                                            §
                                               §
 VITOL, INC.,                                  §
                                               §
           Garnishee.                          §

                                  NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. § 1446, Garnishee Vitol, Inc.

(“Vitol”) hereby removes the matter of Antonio Caballero v. Fuerzas Armadas Revolucionarias

de Colombia, et al., Cause No. 20-12-15427, from the 284th Judicial District Court of Montgomery

County, Texas (the “State Court Action”) to the United States District Court for the Southern

District of Texas, Houston Division (the “Notice of Removal”). The grounds for removal are as

follows:

                                   I.       INTRODUCTION

       1.       On May 20, 2020, in the matter of Antonio Caballero v. Fuerzas Armadas

Revolucionarias de Colombia, et al., Case No. 1:18-cv-25337-KMM in the United States District
     Case
     Case 4:20-mc-02719
          4:21-cv-00140 Document
                        Document 16 Filed
                                    Filed on
                                          on 01/15/21
                                             01/22/21 in
                                                       in TXSD
                                                          TXSD Page
                                                               Page 25 of
                                                                       of 10
                                                                          13




Court for the Southern District of Florida, the Court granted Judgment Creditor Antonio Caballero’s

(“Caballero” or “Creditor”) Motion for Default Final Judgment against Judgment Debtors Fuerzas

Armadas Revolucionarias de Colombia (“FARC”) and Norte de Valle Cartel (“NDVC”) (collectively,

“Debtors”). (ECF No. 63, “Final Judgment”). The Court found that Caballero was entitled to recover

on his claim for damages pursuant to the Anti-Terrorism Act (“ATA,” 18 U.S.C. § 2333) against

FARC and NDVC, and entered Final Judgment against the Debtors. The Court awarded Caballero

$45,000,000.00 in actual, compensatory non-economic damages and $1,729,667.00 of actual,

compensatory economic damages, both of which the court trebled pursuant to 18 U.S.C. § 2333, as

well as post-judgment interest at a rate of 0.15% per annum. Id.

        2.      On September 28, 2020, Caballero registered the Final Judgment issued by the

Southern District of Florida on the docket of the 284th Judicial District Court of Montgomery

County, Texas in the matter styled Antonio Caballero v. Fuerzas Armadas Revolucionarias de

Colombia, et al., Cause No. 20-09-11744 (“Initial Texas Action”). Since then, Caballero has

initiated several companion cases, including the underlying State Court Action.1 (See Initial Texas

Action Docket Sheet, Attached as Exhibit A.)

        3.      On December 16, 2020, Caballero initiated the underlying State Court Action, filing

his Application for Post-Judgment Writ of Garnishment. (See State Court Action Docket Sheet,

Attached as Exhibit B; Application for Writ of Garnishment, Attached as Exhibit C.) Therein,

Caballero alleges that the Final Judgment remains unsatisfied, and—in particular—seeks the

outstanding balance of the non-trebled portion of the compensatory damages award, which he

estimates to be $41,734,153.93. (Id. at ¶ 4.)




1
  The companion cases are separate garnishment actions, none of which is related to Vitol or the assets at
issue in this case.


                                                    2
     Case
     Case 4:20-mc-02719
          4:21-cv-00140 Document
                        Document 16 Filed
                                    Filed on
                                          on 01/15/21
                                             01/22/21 in
                                                       in TXSD
                                                          TXSD Page
                                                               Page 36 of
                                                                       of 10
                                                                          13




       4.      Generally, Caballero asserts that, in accordance with sanctions administered by the

Office of Foreign Assets Control (“OFAC”) of the United States Treasury Department, Vitol holds

certain blocked assets of Rosneft Trading, S.A. (“Rosneft”) totaling $12,661,259.98 and of Petroleos

de Venezuela, S.A. (“PDVSA”) in the amount of $9,444,116.76. (Id. at ¶ 6.) Caballero alleges that

Rosneft and PDVSA are agents or instrumentalities of FARC, one of the Judgment Debtors. (Id. at

¶¶ 7 and 9.) On this basis, Caballero has obtained a writ of garnishment against Vitol on an ex parte

basis in the State Court Action in order to attach the blocked assets of Rosneft and PDVSA, and is

seeking execution on the writ in order to satisfy the Final Judgment, pursuant to 18 U.S.C. § 2333(e)

and Section 201(a) of the Terrorism Risk Insurance Act of 2002, Pub. L. No. 107-297 (“TRIA”).

                              II.     GROUNDS FOR REMOVAL

       5.      This action is removable on the basis of federal question jurisdiction. See 28 U.S.C.

§§ 1441, 1446; see also 28 U.S.C. § 1332 (“The district courts shall have original jurisdiction of

all civil actions arising under the Constitution, laws, or treaties of the United States.”); see also

Connecticut Bank of Commerce v. Republic of Congo, 440 F. Supp. 2d 346, 351 (D. Del. 2006)

(holding that a garnishment action is a separate and independent civil action subject to removal

given “that such a proceeding is a separate process to which the original debtor is not a party and

the purpose of which is to determine the legality of the attachment”).

       6.      While Caballero cites TEX. CIV. PRAC. & REM. CODE § 63.002 as authority for the

requested garnishment, the reality is that a determination of the propriety of Caballero’s requested

relief necessarily depends on substantial questions of federal law. See Grable & Sons Metal Prod.,

Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314, 125 S. Ct. 2363, 2368, 162 L. Ed. 2d 257 (2005)

(stating that with respect to federal question jurisdiction, “the question is, does a state-law claim

necessarily raise a stated federal issue, actually disputed and substantial, which a federal forum




                                                 3
     Case
     Case 4:20-mc-02719
          4:21-cv-00140 Document
                        Document 16 Filed
                                    Filed on
                                          on 01/15/21
                                             01/22/21 in
                                                       in TXSD
                                                          TXSD Page
                                                               Page 47 of
                                                                       of 10
                                                                          13




may entertain without disturbing any congressionally approved balance of federal and state judicial

responsibilities”). Here, the essential federal question is whether Caballero is entitled, under the

ATA (18 U.S.C. § 2333(e)) and Section 201(a) of TRIA, to execution on blocked assets held by

Vitol.

         7.     In relevant part, the ATA—the statute under which Caballero was granted Final

Judgement—provides that:

         For purposes of section 201 of the Terrorism Risk Insurance Act of 2002 (28 U.S.C.
         1610 note), in any action in which a national of the United States has obtained a
         judgment against a terrorist party pursuant to this section, the term “blocked asset”
         shall include any asset of that terrorist party (including the blocked assets of any
         agency or instrumentality of that party) seized or frozen by the United States under
         section 805(b) of the Foreign Narcotics Kingpin Designation Act (21 U.S.C.
         1904(b)).

18 U.S.C. § 2333(e).

         8.     In turn, Section 201(a) of TRIA provides:

         Notwithstanding any other provision of law, and except as provided in subsection
         (b), in every case in which a person has obtained a judgment against a terrorist party
         on a claim based upon an act of terrorism, or for which a terrorist party is not
         immune under section 1605A or 1605(a)(7) (as such section was in effect on
         January 27, 2008) of title 28, United States Code, the blocked assets of that terrorist
         party (including the blocked assets of any agency or instrumentality of that terrorist
         party) shall be subject to execution or attachment in aid of execution in order to
         satisfy such judgment to the extent of any compensatory damages for which such
         terrorist party has been adjudged liable.

28 U.S.C. 1610 Note.

         9.     Caballero expressly acknowledges that he is a judgement creditor under TRIA, a

federal statute, and that he seeks blocked assets of alleged agents or instrumentalities of a Judgment

Debtor, and cites federal court decisions with respect to whether certain entities constitute agents

or instrumentalities of the Judgment Debtors under TRIA. (See Ex. C at ¶¶ 3-7.) Further, he

affirmatively states in pleadings underlying and cited in his Application for Writ of Garnishment




                                                   4
     Case
     Case 4:20-mc-02719
          4:21-cv-00140 Document
                        Document 16 Filed
                                    Filed on
                                          on 01/15/21
                                             01/22/21 in
                                                       in TXSD
                                                          TXSD Page
                                                               Page 58 of
                                                                       of 10
                                                                          13




that he is seeking to execute upon his writ of garnishment pursuant to both Texas and federal law.

(See Motion for Agency or Instrumentality Determination filed in the Initial Texas Act, attached

hereto as Exhibit D (exhibits thereto excluded), at Part V ¶ 12; Ex. C at ¶ 7.)

       10.     In order to execute under TRIA § 201, a party is required to establish: (i) that they

have obtained a judgment against a terrorist party that is either for a claim based on an act of

terrorism or for which a terrorist is not immune, (ii) the assets are “blocked” as that term is defined

under TRIA, (iii) the total amount of execution will not exceed the amount of compensatory

damages, and (iv) if the party is executing on the assets of an alleged terrorist party agent or

instrumentality, “the party must further establish that the purported agency or instrumentality is

actually an agency or instrumentality.” Stansell v. Revolutionary Armed Forces of Colombia, 771

F.3d 713, 723 (11th Cir. 2014). Elements (i), (ii) and (iv) all turn on questions of federal law.

       11.     Parties alleged to be agents or instrumentalities “whose assets are under threat of

execution pursuant to TRIA § 201 are entitled to notice and an opportunity to be heard in order to

rebut the allegations and preserve their possessory interests in blocked assets.” Id. at 726-27

Accordingly, Caballero’s ability to execute on his writ of garnishment will depend, among other

things, on his ability to establish in an adversarial process that Rosneft and PDVSA are “agents or

instrumentalities” of a Judgment Debtor under TRIA, a federal statute, and federal cases

interpreting those terms as applied under TRIA.

       12.     Further, Caballero alleges that the relevant assets are blocked pursuant to OFAC-

administered sanctions. (See Ex. C at ¶ 6.) Vitol is subject to various prohibitions regarding

transactions or transfers involving blocked assets, as set forth in OFAC’s Venezuela Sanctions

Regulations. See 31 C.F.R. §§ 591.201 and 591.202. A determination of compliance with OFAC’s




                                                  5
      Case
      Case 4:20-mc-02719
           4:21-cv-00140 Document
                         Document 16 Filed
                                     Filed on
                                           on 01/15/21
                                              01/22/21 in
                                                        in TXSD
                                                           TXSD Page
                                                                Page 69 of
                                                                        of 10
                                                                           13




regulations similarly involves substantial federal questions. Thus, an analysis of Caballero’s

request for relief necessarily raises—if not exclusively involves—federal issues.2

        13.       Vitol is subject to conflicting obligations and is potentially subject to double

liability, both as a garnishee and a contractual debtor. Accordingly, it has a keen interest in

ensuring that no execution issues without full consideration and adjudication of these complex

federal issues.

                                   III.    REMOVAL IS TIMELY

        14.       Caballero filed his Application for Post-Judgment Writ of Garnishment on

December 16, 2020. (See Exs. B and C.) An initial Writ of Garnishment was issued on December

18, 2020. (See Ex. B; Initial Writ of Garnishment, attached as Exhibit E.) Vitol was served and

first received a copy of the Initial Writ of Garnishment on December 22, 2020. (See Ex. E.) A

subsequent Writ of Garnishment, revised to correct an error in the name of one of the putative

asset owners, was issued on December 23, 2020.3 (See Ex. B; Corrected Writ of Garnishment,

attached as Exhibit F.) Vitol was served and received a copy of the corrected Writ of Garnishment

on December 28, 2020. (See Ex. C.)

        15.       Accordingly, less than thirty day have elapsed since Vitol received a copy of the

initial pleading setting forth the claim for relief upon which such action or proceeding is based,

whether counted from service of the initial or corrected Writ of Garnishment. 28 U.S.C. § 1446(b).




2
  Caballero’s relevant underlying action in which he obtained the Final Judgment is also a federal court
action in which the court applied federal law. Thus, Caballero is fully aware of the substantial involvement
of federal law in this matter.
3
  The Initial Writ of Garnishment named Rosneft, Inc. rather than Rosneft Trading, S.A. The corrected
Writ of Garnishment appears to be substantively identical to its predecessor, aside from correction of the
Rosneft entity named.


                                                     6
     Case
      Case4:20-mc-02719
           4:21-cv-00140 Document
                         Document 61 Filed
                                     Filed on
                                           on 01/22/21
                                              01/15/21 in
                                                        in TXSD
                                                           TXSD Page
                                                                Page 10
                                                                     7 ofof10
                                                                            13




                             IV.    JOINDER OF DEFENDANTS

       16.      Vitol is the only party properly joined and served in this civil action, and thus

removal based on 28 U.S.C. § 1441(a) is proper. See 28 U.S.C. § 1446(b)(2)(A); see also

Connecticut Bank of Commerce, 440 F. Supp. 2d at 352, n.8 (“The court concludes that because

the present garnishment action is a separate and distinct civil action, the unanimity requirement

was fulfilled when garnishee . . . removed without the [judgment debtor].”)

                      V.     REMOVAL TO THIS COURT IS PROPER

       17.      The United States District Court for the Southern District of Texas, Houston

Division encompasses Montgomery County, the county in which Caballero filed the State Court

Action. 28 U.S.C. § 124(b)(2). Accordingly, removal to the Southern District of Texas is proper

pursuant to 28 U.S.C. § 1441(a).

                                    VI.     JURY DEMAND

       18.      Caballero did not make a jury demand in state court.

                   VII.    APPROPRIATE NOTICE WILL BE PROVIDED

       19.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being filed

with the Clerk of the 284th Judicial District Court of Montgomery County, Texas, where Caballero

originally filed the State Court Action. A copy of the Notice of Removal is being served on

Caballero.

                       VIII. COMPLIANCE WITH LOCAL RULE 81

       20.      In compliance with Southern District of Texas Local Rule 81, attached hereto as

exhibits are:

                1. All executed process in the case (see Exhibits C, E and F; Requests for Post-
                   Judgment Writ of Garnishment, Certificate of Service of Writ of Garnishment,
                   and Constable’s executed Return of Writ of Garnishment attached as Exhibit
                   G);



                                                7
    Case
     Case4:20-mc-02719
          4:21-cv-00140 Document
                        Document 61 Filed
                                    Filed on
                                          on 01/22/21
                                             01/15/21 in
                                                       in TXSD
                                                          TXSD Page
                                                               Page 11
                                                                    8 ofof10
                                                                           13




               2. Pleadings asserting causes of action, e.g. petitions, counterclaims, cross actions,
                  third-party actions, interventions and all answers to such pleadings (see
                  Exhibits C, D, E and F);

               3. All orders signed by the state judge (see Notice of Supplemental Authority filed
                  in State Court Action, attached as Exhibit H);

               4. The docket sheets for the Initial Texas Action and the State Court Action (see
                  Exhibits A and B);

               5. An index of matters being filed (see Exhibit I); and

               6. A list of all counsel of record, including addresses, telephone numbers and
                  parties represented (see Exhibit J).

                                     IX.     CONCLUSION

       21.     By this Notice of Removal, Vitol does not waive, and expressly reserves, all

defenses, motions, and/or objections they may have as to service, jurisdiction or venue, or any

other defenses or objections they may have to this action.

Dated: January 15, 2021

                                                      Respectfully Submitted,

                                                      MCGUIREWOODS LLP

                                                      By: /s/ Yasser A. Madriz
                                                      Yasser A. Madriz
                                                      Attorney-in-Charge
                                                      Texas Bar No. 24037015
                                                      Fed. ID No. 39080
                                                      JPMorgan Chase Tower
                                                      600 Travis Street, 75th Floor
                                                      Houston, Texas 77002
                                                      T +1 713 571 9191
                                                      F +1 832 214 9927
                                                      ymadriz@mcguirewoods.com




                                                 8
    Case
     Case4:20-mc-02719
          4:21-cv-00140 Document
                        Document 61 Filed
                                    Filed on
                                          on 01/22/21
                                             01/15/21 in
                                                       in TXSD
                                                          TXSD Page
                                                               Page 12
                                                                    9 ofof10
                                                                           13




Of Counsel:

Sarah M. Holub
MCGUIREWOODS LLP
Texas Bar No. 24106108
Fed. ID No. 3479243
JPMorgan Chase Tower
600 Travis Street, 75th Floor
Houston, Texas 77002
T +1 713 571 9191
F +1 832 214 9927
sholub@mcguirewoods.com

Counsel for Garnishee, Vitol Inc.




                                       9
    Case
    Case 4:20-mc-02719
         4:21-cv-00140 Document
                       Document 16 Filed
                                   Filed on
                                         on 01/15/21
                                            01/22/21 in
                                                      in TXSD
                                                         TXSD Page
                                                              Page 10
                                                                   13 of
                                                                      of 10
                                                                         13




                              CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing document was served on the following parties and
counsel of record, on January 15, 2021, at the following addresses:

        Hank Fasthoff
        Fasthoff Law Firm, PLLC
        21 Waterway Ave., Suite 300
        The Woodlands, Texas 77380
        hank@fasthofflawfirm.com

        Joseph Zumpano
        Leon Patricios
        Zumpano Patricios, PA
        312 Minorca Avenue
        Coral Gables, Florida 33134
        jzumpano@zplaw.com
        lpatricios@zplaw.com

        Counsel for Judgment Creditor and Garnishor, Antonio
        Caballero

        Fuerzas Armadas Revolucionarias De Colombia
        a/k/a FARC-EP
        a/k/a Revolutionary Armed Forces of Colombia
        C/O Juvenal Ovidio Ricard Palmera Pineda
        (BOP Register No. 27896-016)
        USP ADX Florence
        5880 Hwy 67 South
        Florence, CO 81226

        Judgment Debtor

        The Norte de Valle Cartel
        C/O Diego Leon Montoya Sanchez
        (BOPRegister No. 04171-749)
        FCI Petersburg Medium
        P.O. Box 1000
        Petersburg, VA 23804

        Judgment Debtor


                                                  /s/ Yasser A. Madriz
                                                  Yasser A. Madriz




                                             10
